The plaintiff in error, hereinafter referred to as the defendant, was convicted in the county court of Jackson county on a charge of having possession of intoxicating liquor, and was sentenced to pay a fine of $200 and costs, and be imprisoned in the county jail for a period of 30 days; from which judgment the defendant has appealed to this court.
The defendant filed a motion to suppress the evidence on the ground that it was secured by an illegal search warrant, which motion was overruled and the defendant duly excepted. The evidence tends to show that on the *Page 131 
quarter section of land where the defendant resided there was another residence and a tent occupied by other families. A search was made of all the buildings and the whisky found in the chicken house near the residence of the defendant. The evidence is sufficient to support the judgment. Under the record in this case the court did not err in overruling the defendant's demurrer to the evidence.
Finding no errors in the record sufficient to reverse the case, the judgment is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.